DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Providing supporting paragraph(s) with a clear explanation for each limitation of amended/new claim(s) in Remarks is strongly requested for clear and definite claim interpretations by Examiner.
Regarding 35 U.S.C. § 101 claim eligibility, claim 1 recites a combination of additional elements, and the claim as a whole integrates a mental process(es) (e.g., analyzing a set of analysis data, determining one or more confounders, classifying the set of analysis data into a plurality of subgroups, generating a new continuous variable, analyzing a second correlation, etc.) into a practical application. Specifically, the combination of additional elements recites a specific improvement by applying an identified treatment limit, as a cap to be not exceeded during the treatment, in a treatment for a patent for increasing a survival rate of the patient under the treatment. The identified treatment limit (i.e., dose limit of radiation exposure) can maximize patient's survival rate by producing intended treatment effects and clinically insignificant side effects. That is, it administers a particular treatment to a patient in a specific manner. Thus, it seems to be “applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition” See MPEP 2106.04(d)(2). Thus, the claim is eligible because it is not directed to the recited judicial exception. In addition, the other independent claims is/are eligible for a similar reason.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No KR10-2018-0101420, filed on 08/28/2018.

Allowable Subject Matter
Claims 1, 3-4, 6-8 would be allowable if rewritten or amended to overcome the rejection(s) under 1) 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 2) claim objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1, 3-4, 6-8 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specific in the independent claims including at least:

From independent claim 1:
adjusting the treatment based on a statistically significant presence of the second correlation and, and affirming that the treatment needs no adjustment with regard to the new continuous variable based on the lack of a statistically significant presence of the second correlation, and
wherein the determining comprises: 
transforming a set of continuous variables included in the set of clinical variables into a set of categorical variables in the set of analysis data; 
calculating a significance probability (p-value) by comparing the set of clinical variables with a mean of the set of continuous variables; and 
for each clinical variable in the set of clinical variables, determining the clinical variable having the significance probability which is smaller than a predetermined setting value, as a confounder.

From independent claim 4:
adjusting the treatment based on a statistically significant presence of the correlation, and affirming that the treatment needs no adjustment with regard to the new continuous variable based on the lack of a statistically significant presence of the correlation,
wherein the determining comprises: 
transforming a set of continuous variables included in the set of clinical variables into a set of categorical variables in the set of analysis data; 
calculating a significance probability (p-value) by comparing the set of clinical variables with a mean of the continuous variables; and 
for each clinical variable in the set of clinical variables, determining the clinical variable having the significance probability which is smaller than a predetermined setting value, as a confounder.

From independent claim 7:
when statistically significant, is used to adjust the treatment based on the correlation, and wherein the correlation, when statistically insignificant, affirms that the treatment needs no adjustment with regard to the new continuous variable, 
wherein the adjusting unit: 
extracts a set of clinical variables from the set of data; 
for each of the set of clinical variables, calculates a significance probability (p-value) by comparing each of the set of clinical variables with a mean of the continuous variables; and 
for each of the set of clinical variables, determines the clinical variable having the significance probability which is smaller than a predetermined setting value as a confounder.
	
The closest prior art of record, Han et al. (US 20210057110 A1) discloses constructing a disease network on the basis of the correlation among the confounding variables. They provide a method for more reliably deriving a correlation between diseases based on the fact that a disease may be influenced by a variety of clinical and medical confounding variables (such as age, gender, race, socioeconomic variables).

Ting et al. (Normalization and Statistical Analysis of Quantitative Proteomics Data Generated by Metabolic Labeling) teaches that the raw data obtained from proteomics experiments are normalized to produce more accurate estimates of the underlying biological effects being measured. They perform median normalization at the protein level to ensure all medians were 0 to transform continuous variables.

Shahul et al. (WO 2019/005963 A1) teaches adjusting multivariable models for clinically relevant confounders including maternal age, body mass index, gestational age at delivery and mean arterial pressure, and considering two-tailed p-values of < 0.05 statistically significant.

DeHann et al. (US 2007/0203746 A1) discloses applying a linear regression analysis function with patient age as the independent variable and drug dose as the dependent variable, and concluding that there is a correlation between the two variables and that the average dose is 10 milligram of drug for every 1 kilogram of patient.

However, none of the references discloses in detail 
	
From independent claim 1:
adjusting the treatment based on a statistically significant presence of the second correlation and, and affirming that the treatment needs no adjustment with regard to the new continuous variable based on the lack of a statistically significant presence of the second correlation, and
wherein the determining comprises: 
transforming a set of continuous variables included in the set of clinical variables into a set of categorical variables in the set of analysis data; 
calculating a significance probability (p-value) by comparing the set of clinical variables with a mean of the set of continuous variables; and 
for each clinical variable in the set of clinical variables, determining the clinical variable having the significance probability which is smaller than a predetermined setting value, as a confounder.

From independent claim 4:
adjusting the treatment based on a statistically significant presence of the correlation, and affirming that the treatment needs no adjustment with regard to the new continuous variable based on the lack of a statistically significant presence of the correlation,
wherein the determining comprises: 
transforming a set of continuous variables included in the set of clinical variables into a set of categorical variables in the set of analysis data; 
calculating a significance probability (p-value) by comparing the set of clinical variables with a mean of the continuous variables; and 
for each clinical variable in the set of clinical variables, determining the clinical variable having the significance probability which is smaller than a predetermined setting value, as a confounder.

From independent claim 7:
when statistically significant, is used to adjust the treatment based on the correlation, and wherein the correlation, when statistically insignificant, affirms that the treatment needs no adjustment with regard to the new continuous variable, 
wherein the adjusting unit: 
extracts a set of clinical variables from the set of data; 
for each of the set of clinical variables, calculates a significance probability (p-value) by comparing each of the set of clinical variables with a mean of the continuous variables; and 
for each of the set of clinical variables, determines the clinical variable having the significance probability which is smaller than a predetermined setting value as a confounder.

as in the claims for the purpose of determining the patient treatment by transforming the input continuous variables based on the clinical confounding variables. 

Response to Arguments
Applicant's arguments filed on 10/20/2022 have been fully considered but they are not persuasive.
In Remarks, pp. 8-10, Applicant contends: 
Applicant respectfully disagrees with this assertion. The term "significant" is preceded with the term "statistically", and as such, the phrase "statistically significant" has a firm meaning to people in the field (i.e., the term "significant" should not be read out of context). For the same reason, the phrase "statistically insignificant" should not be deemed as a relative term. 
…
Further, MPEP section 2173.05(b)(I) states, in apart, "[t]he claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). See, e.g., Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371-72, 112 USPQ2d 1188, 1193 (Fed. Cir. 2014) (observing that although there is no absolute or mathematical precision required, "[t]he claims, when read in light of the specification and the prosecution history, must provide objective boundaries for those of skill in the art")." (emphasis added) 
In the published application, the specification provides example that can be used to measure whether or not a value is statistically significant ("that is, the apparatus compares each clinical variable with an average of the continuous variable to identify whether the difference is statistically significant. As a result, only clinical variables whose p-value is smaller than a setting value (for example, 0.1) are determined as confounders which influence the continuous variable.") ([0055], see also [0056] and [0088]). Therefore, Applicant submits that the terms "statistically significant" and "statistically insignificant" are not indefinite because the terms can be understood by one of ordinary skill in the art, in light of the specification.

Examiner’s response:
The examiner understands the applicant’s assertion “The term "significant" is preceded with the term "statistically", and as such, the phrase "statistically significant" has a firm meaning to people in the field (i.e., the term "significant" should not be read out of context). For the same reason, the phrase "statistically insignificant" should not be deemed as a relative term”. 
However, “statistically significant” is still a relative term since the degree of “statistically significant” is still not definite. The term “statistically significant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

In addition, the examiner understands “The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree” in MPEP 2173.05(b)(I), and the applicant’s assertion about “statistically significant” based on “p-value is smaller than a setting value (for example, 0.1)”.
However, par 46 of the specification says “In the meantime, even though a level of p-value is determined to be 0.1, the level of p-value may vary depending on a situation” and par 77 of the specification says “P-value is 0.036, which is smaller than a normal significance level of 0.05, so that a significant result was deduced.” That is, the specification says there can be the other setting values other than 0.1 for determining “statistically significant”. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention since the setting value is not consistent throughout the specification, and what setting value needs to be used is not determined.
Thus, in view of the applicant’s amendments and/or remarks and/or the specification, it does not appear that the specification provides clear and definite examples or teachings that can be used to measure a degree of “statistically significant”. Thus, the metes and bounds of the claims are not clear, and the current rejections about “significant” and “insignificant” under 35 U.S.C. §112(b) still remain.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: 
“based on the absence” should read “based on an absence” or something else. Appropriate correction is required.
“for each subgroup” may need to read “for each subgroup of the plurality of subgroups” or something else. Appropriate correction is suggested. In addition, claim(s) 3, 6, 8 is/are objected to for the same reason.
“adjusting the treatment based on a statistically significant presence of the second correlation and, and affirming” should read “adjusting the treatment based on a statistically significant presence of the second correlation and, affirming” or something else. Appropriate correction is required.
“based on the lack of a statistically significant presence” should read “based on a lack of the statistically significant presence” or something else. Appropriate correction is required.
“calculating a significance probability (p-value) by comparing the set of clinical variables with a mean” should read “calculating significance probabilities (p-values) by comparing the set of clinical variables with a mean” since i) each clinical variable in the set of clinical variables is compared to a mean and ii) only clinical variables whose p-value is smaller than a setting value are determined as confounders.
“determining the clinical variable having the significance probability which is smaller than a predetermined setting value, as a confounder.” should read “determining the clinical variable having a significance probability which is smaller than a predetermined setting value, as a confounder;” or something else. Appropriate correction is required.
Claim(s) 4 is/are objected to because of the following informalities: 
“analyzing a correlation between the new continuous variable and the dependent variable” should read “analyzing the correlation between the new continuous variable and the dependent variable” or something else since “the correlation” refers to “a correlation” in the preamble. Note that “new continuous variable” means “adjusted continuous variable”.
“based on the lack of a statistically significant presence” should read “based on a lack of a statistically significant presence” or something else.
“calculating a significance probability (p-value) by comparing the set of clinical variables with the mean” should read “calculating significance probabilities (p-values) by comparing the set of clinical variables with a mean” since i) each clinical variable in the set of clinical variables is compared to a mean and ii) only clinical variables whose p-value is smaller than a setting value are determined as confounders.
 “determining the clinical variable having the significance probability which is smaller than a predetermined setting value, as a confounder.” should read “determining the clinical variable having a significance probability which is smaller than a predetermined setting value, as a confounder;” or something else.
Appropriate correction is required. 
Claim(s) 6 is/are objected to because of the following informalities: 
“classifying the set of data” should read “classifying the set of analysis data” or something else.
Appropriate correction is required.
Claim(s) 7 is/are objected to because of the following informalities: 
“an adjusting unit” in line 4 may start in the next line (i.e. in line 5). Appropriate correction is suggested.
“determines the clinical variable having the significance probability which is smaller than a predetermined setting value as a confounder.” should read “determines the clinical variable having a significance probability which is smaller than a predetermined setting value as a confounder;” or something else. Appropriate correction is required.
Claim(s) 8 is/are objected to because of the following informalities: 
“with respect to "real number" with "real number" as a representative value” should read “with respect to a "real number" with the "real number" as a representative value” or something else.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 1 recite(s) “calculating a significance probability (p-value) by comparing the set of clinical variables with a mean of the set of continuous variables”. However, it appears that the specification is silent in regards to a mean of the set of continuous variables. Instead, par 44 of the specification says “That is, the apparatus compares each clinical variable with an average of the continuous variable to identify whether the difference is statistically significant. As a result, only clinical variables whose p-value is smaller than a setting value (for example, 0.1) are determined as confounders which influence the continuous variable”, and par 45 says “a mean lung dose (MLD) which is a continuous variable. … the average of the MLD is compared for every variable to confirm whether the difference is statistically significant. As a result, only the clinical values whose p-value is smaller than 0.1 are considered as confounders which influence the MLD.” In addition, par 68 says “The mean lung dose (MLD) used here is an average value of an exposure amount of the lung of the patient at the time of radiation therapy and is frequently used to indicate the lung exposure amount of the patient”, and par 74 says “the average of the MLD is compared for every variable to confirm whether the difference is statistically significant. As a result, only the clinical values whose p-value was smaller than 0.1 were considered as confounders which influenced the MLD.” In other words, a mean of a single continuous variable is used (not a mean of multiple continuous variables). Thus, the recited claim language is changing the scope of the claimed invention without support from the specification, therefore it is rejected under 112(a) lack of written description.
Claim(s) 1 each recite(s) limitations that raise issues of indefiniteness as set forth above, and dependent claim(s) 3 is/are rejected at least based on their direct and/or indirect dependency from the independent claim(s). Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3-4, 6-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term(s) “significant” in claim 1 is/are a relative term(s) which render(s) the claim indefinite. The term “significant” is/are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, claim(s) 4, 7 is/are rejected for the same reason.
The term(s) “lack” in claim 1 (in line 20) is/are a relative term(s) which render(s) the claim indefinite. The term “lack” is/are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note that “lack” can be interpreted as a state of being not having enough of something. In addition, claim(s) 4 is/are rejected for the same reason.
The term(s) “insignificant” in claim 1 (“clinically insignificant side effects” in line 31) is/are a relative term(s) which render(s) the claim indefinite. The term “insignificant” is/are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, claim(s) 4, 7 is/are rejected for the same reason.
The term(s) “insignificant” in claim 7 (in lines 17-18) is/are a relative term(s) which render(s) the claim indefinite. The term “insignificant” is/are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim(s) 1, 4, 7 each recite(s) limitations that raise issues of indefiniteness as set forth above, and dependent claims 3, 6, 8 are rejected at least based on their direct and/or indirect dependency from the independent claims. Appropriate explanation and/or amendment is required.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Hegi et al. (US 20110076283 A1): teaches a method for predicting or diagnosing outcome of concomitant chemo-radiotherapy of a subject suffering from brain tumor.
Monier et al. (US 20160063212 A1): teaches medical guidelines based on the history of the medical records for a large patient population.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEHWAN KIM/Examiner, Art Unit 2129                                                                                                                                                                                                        11/30/2022

***